DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
2. 	In response to the amendments filed 09/22/2021, claims 21, 23-27 and 29-32 were amended, claim 28 was canceled and new claims 37-40 were added. Therefore, claims 21-27 and 29-40 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 21 and 23-26, 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vorhies et al. (US 2005/0097808) in view of Cristofori et al. (US 2002/0167409) further in view of Borth et al. (Borth; US 2010/0134301) and further in view of Rich et al. (Rich; US 2004/0231227).
	For claim 21, Vorhies discloses a method of remotely monitoring an electronic rodent trapping device [Figs. 12a and 12b: trapping devices 10] by a user [Fig. 12b: user remotely monitor the trap through computer 8], the trapping device having an RF transceiver [Fig. 12b: transceiver 6; 0086], a base station [Figs. 12 and 12b: element 4] in communication with said trapping device [E.g. 0087,0096: the base station receives data transmitted from trapping devices], the method comprising:
E.g. 0024: the trap is first set in the ready mode in the field. Each trap is pre-configured at home base via the programs with identification number or other data (name, type, client, etc), and its cycle of time for status reporting is pre-selected at that time. After placement in the field and "set", the trap reports its status or/and location back to home base on the predetermined time cycle, e.g., every half-hour, more frequently at night, less during the day, etc.)]. 
Vorhies fails to expressly disclose said initiating, by said trapping device in response to detection of a rodent in the trapping device, an activation period; waiting, by the trapping device, a predetermined time period; determining by the trapping device, after the predetermined time period, whether the rodent has escaped from the trapping device or is still present; sending, by the trapping device, an RF transmission to said base station with a trap state indication, said indication being one of rodent presence, still detected and rodent has escaped.
However, as shown by Cristofori, it was well known in the art of traps to initiate, by a trapping device in response to detection of a rodent in the trapping device, an activation period; waiting, by the trapping device, a predetermined time period; determining by the trapping device, after the predetermined time period, whether the rodent has escaped from the trapping device or is still present; sending, by the trapping device, an RF transmission to another device with a trap state indication, said indication being one of rodent presence [E.g. 0013, 0022, 0045 and abstract], still detected and rodent has escaped.
It would have been obvious to one of ordinary skill in the art of specific needs devices at the time the invention was made to modify Vorhies with the teaching of Cristofori in order to allow the trap device more time to confirm its data and thereby satisfy system needs and/or 
Vorhies in view of Cristofori fails to expressly disclose a server in communication with said base station and having a user interface, said base station being configured, to receive said transmission and to forward a notification to the server of the trap state indication when rodent presence is still detected.
However, as shown by Borth, it was well known in the art of electronic rodent trapping to include a server in communication with a base station and having a user interface, said base station being configured, to receive said transmission and to forward a notification to the server of trap state indication when rodent presence is still detected [E.g. 0056, 0055, Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vorhies in view of Cristofori with the teaching Borth in order to enhance user convenience through delivering information over a larger distance by expanding the wireless network for the trapping system, also it is merely combining prior art elements according to known methods to yield predictable results.
Vorhies in view of Cristofori and Borth fails to expressly disclose returning the trapping device to the set state if it is determined that the rodent has escaped.
However, as shown by Rich, it was well known in the art of rodent traps to include returning a trapping device to a set state if it is determined that the rodent has escaped [E.g. 0017, 0013, 0015-0016].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vorhies in view of Cristofori and Borth with the teaching Rich in order to 
For claim 23, Borth further teaches wherein said base station stores a trapping device data history that is accessible to the user, said trapping device data history including the trap state notification [E.g. 0056].  
For claim 24, Vorhies discloses wherein said system includes a plurality of electronic rodent trapping devices configured to send transmissions containing trap state notification to the base station [E.g. 0023, 0026, 0082-0083]. 
For claim 25, Vorhies discloses wherein the base station provides an input to a user interface where the user can monitor the trap state indication [E.g. 0024, 0087, 0089, 0093]. 
For claim 26, Borth further teaches a server in communication with the base station, said trapping device data history being stored by said server [E.g. 0056].
For claim 37, although Vorhies in view of Cristofori, Borth and Rich fails to expressly disclose said base station adding the change in trapping device state back to the set state to the trapping device state data history, Vorhies in view of Cristofori, Borth and Rich teaches said base station adding changes in trapping device state to the trapping device state data history [Borth; 0056] and returning a trapping device to a set state [Rich; 0017, 0013, 0015-0016].
However, having said base station adding the change in trapping device state back to the set state to the trapping device state data history fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Vorhies in view of Cristofori, Borth and Rich to include the base station adding the change in trapping device state back to the set state to the trapping device state data history 
For claim 38, Vorhies in view of Cristofori and Borth fails to expressly disclose wherein the activation period includes a period of time in which a killing mechanism of the trapping device is active.
However, as shown by Rich, it was well known in the art of rodent traps to include an activation period that includes a period of time in which a killing mechanism of trapping device is active [E.g. Abstract, 0053-0057, claim 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vorhies in view of Cristofori and Borth with the teaching Rich in order to ensure that the killing cycle is active for a sufficient time to kill the rodent.
For claim 39, Vorhies in view of Cristofor, Borth and Rich wherein said trap state indication designates the trap being in a kill alert state [Rich; 0017, 0035, 0054-0057, Abstract].
For claim 40, Vorhies in view of Cristofor, Borth and Rich further teaches wherein the killing mechanism includes a high-voltage killing circuit [Rich; Abstract, 0017, 0037, 0050, 0053].

Allowable Subject Matter
4.	Claims 27 and 29-35 are allowed.
	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
5.	The Applicant's remarks regarding the rejection have been considered but are moot because the argument do not apply to the new ground of rejection.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689